Title: From Thomas Jefferson to Peter Perpignan, 9 March 1823
From: Jefferson, Thomas
To: Perpignan, Peter



Monticello Mar. 9. 23.
Th Jefferson returns his thanks to mr Perpignan for the miniature likeness of Genl Washington, which he has been so kind as to send him. it’s motto may truly be multum in parvo, as presenting the greatest man in the world within the smallest compass, and condensing within it the faithful expression of his countenance. Th: J. with his thanks requests mr Perpignan to accept his respectful saluations.